Order and judgment (one paper), Supreme Court, New York County (Myriam J. Altman, J.), entered November 15, 1991, which denied petitioner’s application for a judgment pursuant to CPLR article 78 annulling respondent’s determination to terminate his probationary employment as a Correction Officer, and granted respondent’s cross-motion to dismiss the petition, unanimously affirmed, without costs.
A probationer’s employment may be terminated at any time during the probationary period, without any statement of reasons or a hearing, and the determination will be upheld unless petitioner demonstrates that he was terminated in bad faith or for an impermissible purpose (Matter of Montero v Lum, 68 NY2d 253, 261). No such showing was made here. Concur — Murphy, P. J., Carro, Ellerin, Asch and Smith, JJ.